ACCEPTED
                                                                                                                                                     03-14-00706-CV
                                                                                                                                                             5332662
                                                                                                                                          THIRD COURT OF APPEALS
                                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                                5/19/2015 8:46:57 AM
                                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                                              CLERK




                                                                                                                       FILED IN
                                                                                                                3rd COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                                5/19/2015 8:46:57 AM
                                                          May 19, 2015                                            JEFFREY D. KYLE
                                                                                                                        Clerk

Jeffrey D. Kyle, Clerk of the Court                                                                e-Filing
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

      Re: 03-14-00706-CV; Entergy Texas, Inc. v. Public Utility Commission of
          Texas, et al.

Dear Mr. Kyle:

This is an amended letter regarding May 20, 2015 Oral Arguments; it corrects a
misstatement of the allotment of time to present oral argument in the above-
referenced matter. Please disregard my letter of May 18, 2015, and allow this letter
to replace it in its entirety.

In response to the Court’s letter dated March 24, 2015, attorneys for Appellees State
of Texas’ Agencies and Institutions of Higher Education (State Agencies), Public
Utility Commission of Texas, and Office of Public Utility Commission each
responded that they intend to present oral argument. In order to comply with Texas
Rule of Appellate Procedure 39.4, the parties have agreed that oral argument will be
presented by:

Elizabeth Sterling for the Public Utility Commission of Texas (12 minutes), and

Ross Henderson for the Office of Public Utility Counsel (8 minutes).

While counsel for State Agencies will not be scheduled to present argument, she will
be present.

                                       Respectfully submitted,

                                       By: /s/ Sara R. Hammond
                                          Katherine H. Farrell
                                          State Bar No. 24032396
       P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
                              Sara R. Hammond
                              State Bar No. 24081003
                              Assistant Attorneys General
                              OFFICE OF THE TEXAS ATTORNEY GENERAL
                              Administrative Law Division
                              P.O. Box 12548
                              Austin, Texas 78711
                              Telephone: (512) 475-4173
                              Facsimile: (512) 320-0167
                              E-mail: katherine.farrell@texasattorneygeneral.gov
                                        sara.hammond@texasattorneygeneral.gov

                          CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the Letter to the Clerk of the Third
Court of Appeals was transmitted by electronic filing on the 19th day of May, to the
parties of record as listed below:
                                       /s/ Sara R. Hammond
                                       Sara R. Hammond
                                       Assistant Attorney General



 ENTERGY TEXAS, INC.,                John F. Williams
                                     Marnie A. McCormick
 Appellant                           DUGGINS WREN MANN & ROMERO, LLP
                                     One American Center
                                     600 Congress Suite 1900
                                     Austin, Texas 78767
                                     Telephone: (512) 744-9300
                                     Facsimile: (512) 744-9399
                                     jwilliams@dwmrlaw.com
                                     mmccormick@dwmrlaw.com
OFFICE OF PUBLIC    Ross Henderson
UTILITY COUNSEL,    Assistant Public Counsel
                    OFFICE OF PUBLIC UTILITY COUNSEL
Appellee            1701 N. Congress Avenue
                    Suite 9-180
                    P.O. Box 12397
                    Austin, Texas 78711-2397
                    Telephone: (512) 936-7500
                    Facsimile: (512) 936-7525 or 936-7520
                    ross.henderson@opuc.texas.gov

PUBLIC UTILITY      Elizabeth Sterling
COMMISSION          Assistant Attorney General
OF TEXAS,           OFFICE OF THE ATTORNEY GENERAL
                    Environmental Protection Division
Appellee            P.O. Box 12548, Capitol Station
                    Austin, Texas 78711-2548
                    Telephone: (512) 475-4152
                    Facsimile: (512) 320-0911
                    Elizabeth.Sterling@texasattorneygeneral.gov

TEXAS INDUSTRIAL    Rex D. Van Middlesworth
ENERGY CONSUMERS,   Benjamin Hallmark
                    THOMPSON KNIGHT, LLP
Appellee            98 San Jacinto Blvd, Ste. 1900
                    Austin, Texas 78701
                    Telephone: (512) 469-6100
                    Facsimile: (512) 469-6180
                    rex.vanm@tklaw.com
                    benjamin.hallmark@tklaw.com